                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

In re:                                                                Case No. 20-43737

PRINCETON J. THOMAS,                                                  Chapter 13

            Debtor.                                                   Judge Thomas J. Tucker
______________________________/

             ORDER DETERMINING THAT THE DEBTOR WILL BE ELIGIBLE
                   FOR A DISCHARGE IN THIS CHAPTER 13 CASE

        On March 13, 2020, the Debtor filed a voluntary petition for relief under Chapter 13,
commencing this case. On March 14, 2020, the Debtor filed an affidavit stating, “I understand
and acknowledge that I am not entitled to receive a discharge in this Chapter 13 bankruptcy
proceeding due to my prior Chapter 7 case being filed on or about February 28, 2018 pursuant to
the U.S. Bankruptcy Code.” (Docket # 5.) On March 20, 2020, the Debtor filed a Chapter 13
Plan, in which the Debtor checked the box at Paragraph II.D. on page 2, which states that “if the
box to the immediate left is ‘checked’, the debtor acknowledges that debtor is not eligible for a
discharge pursuant to 11 [U.S.C.] § 1328.” (Docket # 12.)

        The Debtor received a Chapter 7 discharge in Case No. 18-53293 in the Bankruptcy
Court for the Northern District of Georgia (Atlanta), on September 19, 2018. That case was
originally filed as a Chapter 13 case, on February 28, 2018. The case was converted to Chapter 7
on June 5, 2018. The voluntary petition in the present case was filed on March 13, 2020, more
than 2 years after Case No. 18-53293 was filed. (The date of the order for relief in the present
case also was March 13, 2020. See 11 U.S.C. § 301(b).)

       Despite the Debtor’s affidavit and Chapter 13 Plan, the Court finds that under 11 U.S.C.
§ 1328(f), the Debtor is eligible for a discharge in this Chapter 13 case. While it is true that the
Debtor received a discharge in a prior Chapter 7 case, that case was originally filed under
Chapter 13, and therefore § 1328(f)(2),1 rather than § 1328(f)(1) applies. Because this Chapter


         1
             Section 1328(f) provides:

                  (f) Notwithstanding subsections (a) and (b), the court shall not grant a
                  discharge of all debts provided for in the plan or disallowed under
                  section 502, if the debtor has received a discharge--

                          (1) in a case filed under chapter 7, 11, or 12 of this title
                          during the 4-year period preceding the date of the order
                          for relief under this chapter, or




   20-43737-tjt        Doc 17      Filed 03/30/20        Entered 03/30/20 10:40:02           Page 1 of 2
13 case was filed more than 2 years after the date of the order for relief in the case in which the
Debtor received a Chapter 7 discharge, the Debtor is eligible for a discharge in this case.

       IT IS ORDERED that the Court determines that the Debtor will be eligible for a
discharge in this Chapter 13 case.


Signed on March 30, 2020




                       (2) in a case filed under chapter 13 of this title during
                       the 2-year period preceding the date of such order.

11 U.S.C. § 1328(f) (emphasis added).

                                                   2


   20-43737-tjt     Doc 17     Filed 03/30/20       Entered 03/30/20 10:40:02       Page 2 of 2
